CAREAND, Circuit Judge.
The defendant below, Bentall, was convicted and sentenced on counts 1 and 3 of an indictment charging violations of section 3, tit. 1, of the act of Congress of June 15, 1917 (40 Stat. 219 [Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 10212c]). The complaint that there was no evidence to show that the registered seamen mentioned in count 3 were ever spoken to by the defendant or that they ever heard of each other is without merit. They were part of the audience that defendant was addressing, and we cannot presume that the defendant was indulging in speechmaking for his own amusement alone. It is next claimed that the judgment below ought to be reversed or the indictment abated, as the United States is no longer at war. -.The United States was at war when the offense was committed, and the joint resolution of Congress a^pr .r-ed March 3, 1921, in relation to the construction to be placed upon certain war legislation contains this language :
"Provided furtlier, that the Act entitled ‘An act to amend section 3, title 1, of the act entitled “An act to punish acts of interference with foreign relations, the neutrality, and the foreign commerce ox the United States, to punish espionage, and better to enforce the criminal laws of the United Slates, and for other purposes,” approved June 15, 1917 (Fortieth Statutes, page 217), and for other purposes,’ approved May 16, 1918 (Fortieth Statutes, page 553), be, and the same is hereby, repealed, and that said section 3 of said act approved June 15, 1917, is hereby revived and restored with the same force and effect as originally enacted.
“Nothing herein contained shall be held to exempt from prosecution or to relieve from punishment any offense heretofore committed in violation of any act hereby repealed or which may be committed while it remains in force as herein provided.”
41 Stat. 1359.
These are the only points which have been argued by counsel. Judgment below affirmed.